NOTICE: All slip opinions and orders are subject to formal
revision and are superseded by the advance sheets and bound
volumes of the Official Reports. If you find a typographical
error or other formal error, please notify the Reporter of
Decisions, Supreme Judicial Court, John Adams Courthouse, 1
Pemberton Square, Suite 2500, Boston, MA, 02108-1750; (617) 557-
1030; SJCReporter@sjc.state.ma.us

SJC-12854

            WILLIAM ROBERTS vs. HINGHAM DIVISION OF THE
                 DISTRICT COURT DEPARTMENT & others.1


                         October 14, 2020.


Supreme Judicial Court, Superintendence of inferior courts.
     Practice, Criminal, Complaint.


     The petitioner, William Roberts, appeals from a judgment of
a single justice of this court denying his petition for
extraordinary relief pursuant to G. L. c. 211, § 3. We affirm.

     The petition arises from a criminal case that has been
pending against Roberts since April 2016.2 The criminal case was
commenced in the Hingham Division of the District Court
Department and has been transferred twice, first to the Brockton
Division in August 2019, and then to the Plymouth Division in
September 2019, where it remains pending. The transfers appear
to have been prompted by the fact that Roberts has sought
criminal complaints against many of the judges, prosecutors,



    1  Brockton, Plymouth, and Stoughton Divisions of the
District Court Department, various court personnel, and seven
judges; district attorney for the Plymouth district and four
assistant district attorneys; and Scituate police department and
three of its officers.
    2  Roberts is charged with one count of assault and battery
by means of a dangerous weapon on a person sixty years of age or
older, one count of assault and battery on an elderly or
disabled person, two counts of malicious destruction of
property, and one count of threatening to commit a crime.
                                                                   2


police officers, and others involved in his criminal case,
creating a potential conflict of interest.

     In September 2019, Roberts filed in the county court a
"Petition, Pursuant to G. L. c. 211, [§] 3, to Inform the Court
of Judicial Misconduct, Prosecutorial Misconduct, Alleged
Criminal Activities, General Malfeasance, Denial of Due Process
Rights, and to Seek Remedies and Orders," along with a request
for continuance of a hearing that had been scheduled on his
applications for criminal complaints. A single justice denied
the request for continuance and took the petition under
advisement. Roberts submitted a number of additional filings,
including additional exhibits, an addendum to the petition with
a memorandum of law, and a further petition pursuant to
G. L. c. 211, § 3. Some of the respondents filed an opposition,
and Roberts filed a response to the opposition.

     The thrust of Roberts's claims is that the respondents have
engaged in a conspiracy to deprive him of due process in his
criminal matter and in his efforts to apply for criminal
complaints, among other things, by failing to rule on certain
discovery motions or to order certain discovery, by delaying his
trial in violation of his constitutional right to a speedy
trial, by preventing him from filing applications for criminal
complaints against certain individuals, and by failing to allow
him adequate time to prepare for the hearing on his applications
for criminal complaints.3

     The single justice denied the petition without a hearing,
and Roberts now appeals.4 On appeal, Roberts argues that the
single justice abused his discretion in denying relief because
the single justice "was presented with more than sufficient
evidence that [Roberts] was deprived of his Due Process Rights
in the District Court(s) via Prosecutorial Misconduct, Judicial
Misconduct, and other forms of malfeasance." Roberts further

    3  After his request for continuance was denied, Roberts
failed to attend the scheduled hearing, and his applications for
criminal complaints were denied by the clerk-magistrate
presiding over the hearing.

    4  Roberts has not filed a record appendix as required by
Mass. R. A. P. 18, as appearing in 481 Mass. 1637 (2019).
Although we do not base our decision on that omission, we remind
all litigants, whether or not represented by counsel, that they
are required to comply with the rules of court.
                                                                   3


argues that he lacked an adequate remedy in the trial court and
in the normal course of appeal because many of his motions were
ignored, the case was transferred two times in ninety days, and
two judges recused themselves for bias.

     "General superintendence relief pursuant to G. L. c. 211,
§ 3, is extraordinary. We will not disturb the single justice's
denial of relief absent a clear error of law or abuse of
discretion." Culley v. Cato, 460 Mass. 1009, 1010 (2011). "A
petitioner seeking relief under the statute must demonstrate
both a substantial claim of violation of [his or her]
substantive rights and error that cannot be remedied under the
ordinary review process" (quotations and citation omitted). Id.

     Here, Roberts had adequate alternative avenues to seek the
relief he requests in connection with the criminal case against
him. See, e.g., Culley, 460 Mass. at 1010-1011 ("A claim that a
judge should have recused himself or that a ruling should be
vacated due to bias or other misconduct on the part of the judge
is generally one that can adequately be raised in the ordinary
course of appeal"); Lewis v. Commonwealth, 460 Mass. 1008, 1008
(2011) (affirming denial of relief pursuant to G. L. c. 211,
§ 3, where claimed discovery violations could be remedied on
direct appeal from criminal conviction); Stevens v.
Commonwealth, 450 Mass. 1012, 1013 (2007) (criminal defendant
may seek to vindicate his or her right to speedy trial through
motion in trial court, and if violation occurs, it can be
remedied on appeal from adverse judgment).

     With respect to his applications for criminal complaints,
Roberts has no statutory right to appeal from or to seek
rehearing or review of the denial of those complaints by a
clerk-magistrate, see Bradford v. Knights, 427 Mass. 748, 750
(1998), citing G. L. c. 218, §§ 35, 35A, and this court has
"consistently declined to review, under the authority given to
us by G. L. c. 211, § 3, refusals to issue complaints,"
Bradford, supra at 752. However, as a matter of District Court
practice, Roberts had an opportunity to request a
redetermination of the matter by a judge. See standard 3:22 of
the District Court Standards of Judicial Practice: The
Complaint Procedure (amended Oct. 1, 2008).

     In sum, the extraordinary remedy of general superintendence
was not required in light of these alternatives, and the single
justice correctly denied the petition on that basis.

                                   Judgment affirmed.
                                                                4




     The case was submitted on briefs.
     William Roberts, pro se.
     Abrisham Eshghi, Assistant Attorney General, for Hingham
Division of the District Court Department & others.
     Arthur J. Roberts, pro se, amicus curiae, submitted a
brief.